          Case 1:18-mc-00167-ABJ Document 11 Filed 11/19/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
            v.                      )
                                    )
PAUL J. MANAFORT, JR.,              )
                                    )
                  Defendant.        )
____________________________________)
                                    )
IN RE: PETITIONS FOR RELIEF         )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

 UNITED STATES’ UNOPPOSED MOTION FOR EXTENSION OF TIME IN WHICH
  TO RESPOND TO PETITIONS OF UBS BANK USA AND WILLIAM CLAYTON
          BATCHELOR TO ADUJICATE INTERESTS IN PROPERTY

       The United States of America, by and through its undersigned counsel, respectfully

moves this Court pursuant to Fed. R. Civ. P. 6(b)(1) and Fed. R. Crm. P. 45(b) for an

enlargement of time until on or before January 10, 2019, in which to respond to the petitions to

adjudicate interests in property filed by UBS Bank USA (Dkt. No. 4) and William Clayton

Batchelor (Dkt. No. 6). In accordance with this Court’s Minute Orders, the government’s

response to these petitions are currently due on November 21, 2018, and November 29, 2018,

respectively. The requested extension will permit an orderly adjudication of petitions following

the close of the period of notification to other potential third party petitioners and enable the

government and the petitioners to confer on the nature and extent of their claims. Petitioners do

not oppose the requested extension.

       In support of this motion, the government states:




                                                  1
               Case 1:18-mc-00167-ABJ Document 11 Filed 11/19/18 Page 2 of 4



          1.       On October 10, 2010, this Court entered a preliminary order of forfeiture,

forfeiting Defendant Paul J. Manafort’s interest in various assets. See October 10, 2018, Consent

Order of Forfeiture (Dkt. No. 3).

          2.       Pursuant to Fed. R. Crm. P. 32.2(6) and 21 U.S.C. § 853(n), between October 11,

2018, and November 2, 2018, the United States sent direct notice of the Consent Order of

Forfeiture to natural and legal persons who may have an interest in the forfeited property,

including Petitioner UBS Bank and Petitioner Batchelor.

          3.       Pursuant to Fed. R. Crm. P. 32.2(6) and 21 U.S.C. § 853(n), the United States

commenced notice by publication on October 13, 2018, for a period of thirty days.

          4.       A person, other than the defendant, asserting a legal interest in the forfeited

property, may file a petition “within thirty days of the final publication of notice or his receipt of

notice…whichever is earlier…” See 21 U.S.C. § 853(n)(2). The period in which persons

receiving notice by publication may file a petition is scheduled to end on December 12, 2018. 1

          5.       On November 2, 2018, Petitioner UBS Bank filed a petition, asserting an interest

in the property located at 721 Fifth Avenue, #43G, New York, NY 10022. See Petition and

Request for Ancillary Hearing and Related Relief Pursuant to 21 U.S.C. § 853(n) (Dkt. No. 4).

          6.       On November 8, 2018, this Court entered a Minute Order directing the

government to respond to the UBS Bank petition by November 21, 2018. (Nov. 8, 2018, Minute

Order).

          7.       On November 13, 2018, the Court granted leave for William Clayton Batchelor to

file a petition asserting an interest in the amount of $73,853.44 from the Manafort Family 2008




1
 The United States has conferred with potential petitioner Citizens Financial Group, Inc. d/b/a Citizens Bank
(Citizens), and has agreed that if Citizens files a petition, it may do so on or before December 6, 2018.

                                                         2
             Case 1:18-mc-00167-ABJ Document 11 Filed 11/19/18 Page 3 of 4



Irrevocable Trust. Petition of William Clayton Batchelor to Adjudicate Interest in Property

Pursuant to 21 U.S.C. § 853(n) (Dkt. No. 6).

        8.       On November 15, 2018, this Court entered a Minute Order directing the

government to respond to the Batchelor petition by November 29, 2018. (Nov.15, 2018, Minute

Order). 2

        9.       There is good cause for the Court to grant the government’s unopposed request

for an extension. The period in which a potential claimant may file a petition based upon

publication has not yet closed, and a brief enlargement until January 10, 2019, will reveal

whether other persons may wish to assert an interest in the properties forfeited under the Consent

Order of Forfeiture, including the properties to which Petitioner UBS Bank and Petitioner

Batchelor have asserted an interest. An enlargement until January 10, 2019, will further permit

the government and the petitioners to confer regarding the extent and nature of their asserted

interest, and to propose a schedule, as may be necessary, for resolution or adjudication of their

petitions following the November and December holidays. Accordingly, an enlargement until

January 10, 2019, will promote the orderly administration of ancillary proceedings.

        10.      Pursuant to Local Rule 7(m), counsel for the United States has conferred with

Petitioner Batchelor and counsel for Petitioner UBS Bank, both of whom have indicated that

they do not oppose an extension until January 10, 2019.




2
 The Court also has directed the government to respond by November 30, 2018, to the petitions of two additional
petitioners, The Federal Savings Bank (Dkt No. 8) and National Bancorp Holdings, Inc. (Dkt. No. 9). See Nov. 16,
2018, Minute Order. These petitions are not the subject of this motion, as counsel for the United States and The
Federal Savings Bank/National Bancorp Holdings are conferring regarding dates.

                                                        3
         Case 1:18-mc-00167-ABJ Document 11 Filed 11/19/18 Page 4 of 4



       Wherefore, the United States respectfully requests that the Court grant this motion for an

enlargement of time until January 10, 2019, in which to respond to the petitions of Petitioner

UBS Bank and Petitioner Batchelor. A proposed order is attached.


                                             Respectfully submitted,

                                             ROBERT S. MUELLER, III
                                             Special Counsel

                                      By:    _______________________
                                             Andrew Weissmann
                                             U.S. Department of Justice
                                             Special Counsel’s Office
                                             950 Pennsylvania Avenue NW
                                             Washington, D.C. 20530
                                             Telephone: (202) 616-0800

                                      By:    /s/ Daniel H. Claman
                                             Daniel H. Claman
                                             Money Laundering and
                                                 Asset Recovery Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             1400 New York Avenue, N.W., Suite 10100
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-1263

                                             Counsel for the United States of America




                                                4
